This bill in equity, brought by a minority stockholder of the defendant High-Speed Process Printing Corporation (High-Speed) alleging various wrongs committed against High-Speed by its remaining stockholders and directors and by other defendants, was filed in the Superior Court on July 27, 1972. The plaintiff appeals from an interlocutory decree sustaining the defendants’ plea and from a final decree dismissing the bill. The plea asserted the defense of res judicata, alleging that after the Superior Court had entered a decree after rescript (Herbits v. High-Speed Process Printing Corp. 358 Mass. 817 [1971]) for the same plaintiff, he brought “a Petition for Contempt and a Petition for Enforcement of the final decree against the defendants,” which were respectively dismissed and denied by the Superior Court after hearing on June 9, 1972. SeeSt. Martin v. Spinner, 347 Mass. 774 (1964). In the present case the evidence is not reported, no report of material facts was requested and no findings of fact were made by the Superior Court judge. The only question presented upon the record before us is whether the final decree falls within the scope of the pleadings. The entry of that decree imports that the judge found every necessary fact required to support such entry. Abeloff v. Peacard, 272 Mass. 56, 59 (1930). Commissioner of Ins. v. Commonwealth Mut. Liab. Ins. Co. 297 Mass. 219 (1937). Albano v. North Adams Hoosac Sav. Bank, 361 Mass. 892 (1972).

Interlocutory decree affirmed.


Final decree affirmed with costs of appeal.